Investor RelationsFY08 Conference CallDecember 1, 2008 With the exception of historical information, the matters discussed in thispresentation are forward looking statements that involve a number of risksand uncertainties. The actual results of the Company could differsignificantly from those statements. Factors that could cause or contributeto such differences include, but are not limited to: continuing demand forthe Company’s products; competitive factors; the Company’s ability tofinance future growth; the Company’s ability to produce and market newproducts in a timely fashion; the Company’s ability to continue to attractand retain skilled personnel; the Company’s ability to identify, evaluate,and close suitable acquisitions; and the Company’s ability to sustain orimprove current levels of productivity. Further information on theCompany’s risk factors is contained in the Company’s quarterly andannual reports and filed with the Securities and Exchange Commission. Safe Harbor Statement Under thePrivate Securities Litigation Reform Actof Introduction and Welcome •Introduction and Welcome •Agenda –Fourth Fiscal Quarter FY 2008 Summary –Entire FY 2008 Summary –Progress Review –Strategy Going Forward –Questions and Answers Fourth Fiscal Quarter 2008 Summary •Gross revenues $1.84 MM (decrease of 17.9% from 4Q07) –Pharmaceutical software and services $1.09 MM (down 25.4% from4Q07) –Words+ subsidiary $744,000 (down 3.6% from 4Q07) •SG&A $995,000 (up 13.1% from 4Q07) •R&D Expense $290,000 (up 54.4% from $188,000 in 4Q07).Total R&Dexpenditures up 13.1% including capitalized software development costs •Income Before Income Taxes $151,000, a decrease of 77.5% from $671,000in 4Q07 •Tax benefit of $14,000 for the quarter to bring Y-T-D rate to 29.5% •Net Income
